Judgment unanimously affirmed. Memorandum: The criminal action against defendant was commenced by the filing of a felony complaint on August 22, 1988. An indictment was filed on December 5, 1988 and defendant was scheduled for arraignment on the indictment on December 7, 1988. When defendant failed to appear for arraignment on that date, the People requested a bench warrant and also placed on the record in open court that they were ready for trial. That statement of readiness is sufficient to satisfy CPL 30.30 requirements (see, CPL 30.30 [1] [a]; People v Kendzia, 64 NY2d 331; People v Olivani, 167 AD2d 949). (Appeal from Judgment of Monroe County Court, Connell, J. — Forgery, 2nd Degree.) Present — Dillon, P. J., Boomer, Green, Lowery and Davis, JJ.